DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              TRAVIS JONES,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2292

                          [November 2, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Jr., Judge; L.T. Case No. 08-1554CF10A.

  Travis Jones, Lake City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.